— Order, Supreme *527Court, New York County (Rena K. Uviller, J.), entered on or about March 24, 2010, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
The court considered the appropriate factors and properly exercised its discretion in denying resentencing. Given defendant’s extensive criminal record, the serious infraction he committed while incarcerated and his history of absconding, the court properly concluded that substantial justice dictated denial of the motion (see e.g. People v Hidalgo, 47 AD3d 455 [2008]). Concur — Saxe, J.P., Moskowitz, Richter, Manzanet-Daniels and Román, JJ.